Citation Nr: 1717122	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-49 018	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Hartford, Connecticut Regional Office



THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as bronchitis, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117. 



REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to August 1987, from July 1990 to June 1991, from May 2001 to June 2001, in July 2002, from November 2002 to December 2002, in August 2003, from September 2003 to December 2003, from March 2004 to March 2006, from May 2006 to April 2007, from June 2007 to June 2008, and from August 2011 to December 2011.  The Veteran also had a verified period of active duty for training (ACDUTRA) from February 1992 to July 1992.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

In October 2010, the Veteran requested a Board hearing.  The hearing was scheduled in August 2011, but the Veteran cancelled the hearing.   

In June 2015, the Board remanded the claim for further evidentiary development.

The claim of service connection for a respiratory disorder was originally adjudicated as a claim of service connection for bronchitis.  The record reflects the Veteran had service in Southwest Asia during the Persian Gulf War and the Veteran's representative has argued that he has a respiratory disorder as due to a qualifying chronic disability under 38 U.S.C.A. § 1117.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Board has therefore recharacterized the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

The Veteran has alleged that he has a respiratory disorder that had its onset during service due to exposure to emissions from burn pits.  The Veteran stated he was diagnosed with bronchitis in 2004 or 2005 and he suffered recurring episodes of bronchitis four of the next six years.  The Veteran noted he did not always seek treatment and used leftover medications from previous bronchitis episodes.  Service treatment records (STRs) reflect a diagnosis of acute bronchitis in October 2004 and upper respiratory infection in September 2005.  A triage form associated with the September 2005 STR notes a past medical history of bronchitis episodes.  

VA treatment records show a diagnosis of acute bronchitis in May 2009.  A January 2015 VA treatment record reflects a diagnosis of vernal cough and the Veteran was treated for nocturnal wheezing in February 2016. 

In June 2015, the Board remanded the Veteran's claim to obtain an opinion regarding whether the Veteran suffered from a current respiratory disability, including bronchitis, and if that disability was related to his service.  Specifically, the pertinent remand directive instructed the reviewing clinician to identify all currently present respiratory disabilities, and provide an opinion regarding whether it is at least likely as not (i.e., probability of 50 percent or greater) that such disability is related to any disease or injury in service.  Additionally, the clinician was asked to consider and weigh the Veteran's lay contentions in making the determination as to whether a nexus existed.  

On November 2016 VA examination, the VA examiner provided inconsistent notations regarding whether the Veteran had a respiratory condition.  She indicated that further testing was required to determine whether the Veteran had a respiratory condition, to include as due to an undiagnosed illness.  She also provided an opinion that it was less likely than not that the Veteran's claimed condition is related to his active service.  She opined that the Veteran's current symptoms "cannot reasonably be attributed, with any degree of medical certainty" to an undiagnosed illness without resort to mere speculation.  She further noted that the Veteran's current symptoms may or may not be explained by various etiologies, including viral infection or a respiratory disability due to exposure to allergens at home.  

The Board concludes that the November 2016 opinion does not substantially comply with the Board's prior remand directives and is an inadequate opinion.  Specifically, the remand directive instructed the VA examiner to consider the Veteran's lay contentions in making the determination as to whether a nexus existed, and in the November 2016 opinion, the VA examiner did not clearly consider the Veteran's lay statements.  Likewise, the examination is inadequate because it provides inconsistent findings regarding whether the Veteran has been diagnosed with a respiratory condition.  Additionally, the examiner indicated that she could not reach an opinion regarding whether the Veteran had an undiagnosed illness without resort to speculation unless further comprehensive physical testing was completed; however, she did not complete such testing and the AOJ did not further request that such testing be completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure substantial compliance).  As such, the Board concludes a remand is required for another examination that includes any necessary testing. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from May 2016 to the present.

2.  After completing the development requested in item 1, afford the Veteran a respiratory examination with an appropriate medical professional with experience in testing for and diagnosing respiratory disabilities in order to determine the current nature and etiology of his claimed respiratory disorder.  The claims file, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following:

(A)  Please state whether the Veteran's respiratory symptoms have been attributable to a known clinical diagnosis at any time during the pendency of his February 2009 claim.   

(B)  For any known clinical diagnosis provided, opine as to whether it is at least as likely as not (50 percent or greater probability) that such respiratory disorder had its onset during any period of service, or is otherwise related to such periods of service, to include exposure to burn pit emissions and treatment for respiratory symptoms received therein (including treatment in October 2004 and September 2005).

(C)  If any of the Veteran's respiratory symptoms are not attributable to a known clinical diagnosis, then opine as to whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multisymptom illness, that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.

A "medically unexplained chronic multisymptom illness is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.
In offering such opinions, the examiner must consider the Veteran's competent statements regarding the observable symptoms he has experienced and that he was exposed to emissions from burn pits in Southwest Asia during the Persian Gulf War.  

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

